DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (US 7473834 B2).
	Regarding claim 1, Yoshino discloses  an electronic percussion instrument (Figs. 1-5), comprising: a disk-shaped frame (101) in which a concave part recessed toward a lower surface side is formed at an outer edge part of an upper surface; 5a sensor disposed in the concave part of the frame; and a cover covering the frame in a state in which a space that can receive the sensor is formed, wherein the cover includes a protrusion part formed in a protrusion shape protruding from a lower surface of the cover to the sensor and disposed having a gap between the 10protrusion part and the sensor, and a thickness dimension of the cover is approximately constant in a region facing the concave part, in which the protrusion part is not formed.  a sensor (160) disposed in the concave part of the frame (Fig. 5); and a cover (103) covering the frame in a state in which a space that can receive the sensor is formed, wherein the cover includes a protrusion part formed in a protrusion shape protruding from a lower surface of the cover to the sensor and disposed having a gap between the protrusion part and 
	Regarding claim 2, Yoshino discloses: wherein the cover includes an upper cover part which covers an upper surface side of the frame and in which the protrusion part is formed, and a lower cover part which is connected to an outer edge of the upper cover part and covers a range from an outer edge of the frame to an outer edge side of a lower surface of the frame, and an inner edge side of the lower cover part is bonded to the lower surface of the frame in a state in which the lower surface of the frame is not bonded to an outer edge side of an upper surface of the lower cover part and deformation of the lower cover part toward an inner circumferential side is permitted on a side of the lower surface of the frame (Fig. 5).  
	Regarding claim 3, Yoshino discloses: wherein a joint position of the lower cover part and the lower surface of the frame is positioned to be circumferentially  further inward than the space (Figs. 4-5; col. 16, lines 44-51).  
	Regarding claim 4, Yoshino discloses: configured as an electronic cymbal including a bell part and a bow part (Figs. 2-3), wherein the frame includes a main body part constituting the bow part, a bent part (101d) bent downward from an outer edge of the main body part, and an outer circumferential part (101e) projecting from a lower end side of the bent part to the outer circumferential side and having the sensor (160) disposed on an upper surface, and the concave part is formed according to a level difference between the bent part and the outer circumferential part (Fig. 5).  
Regarding claim 5, Yoshino discloses: wherein the cover includes a joint part projecting from the inner edge side of the lower cover part to a lower surface of the main 
Regarding claim 6, Yoshino discloses: wherein a thickness dimension of the lower cover part in a region facing a lower surface of the outer circumferential part is less than a thickness dimension of the joint part (Fig. 5).  
Regarding claim 7, Yoshino discloses: wherein a thickness dimension of the lower cover part in a region facing a lower surface of the outer circumferential part is less than a thickness dimension of the upper cover part in a region facing an upper surface of the outer circumferential part (Fig. 5).  
Regarding claim 8, Yoshino discloses: wherein the upper cover  part is bonded to an upper surface of the frame on the inner circumferential side with respect to an outer edge of an upper surface of the bent part (Fig. 5).  
Regarding claim 9, Yoshino discloses: wherein an lower surface of the upper cover part is parallel to an upper surface of the outer circumferential part in a region facing the upper surface of the outer circumferential part (Fig. 5).  
Regarding claims 10-18, Yoshino discloses  the claimed invention (Figs. 1-5; also see the ground of rejection discussed for claims 1-9 above).
Regarding claims 19 and 20, Yoshino discloses a stroke detection device (Figs. 1-5) and a method of making the device (Abstract), said device comprising: a main body member (101) in which a concave part recessed toward a lower surface side is formed at an outer edge part of an upper surface; a sensor (160) disposed in the concave part of the main body member; and a cover (103) covering the main body member in a state in which a space that can receive the sensor is formed, wherein the cover includes a 

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837